Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 4/22/2021. Claims 1-40 are pending. Claims 1, 9, 13, 14, 21, 24, and 33 were amended. The previous rejection to claims 1-40 under 112(a) are withdrawn in view of the applicant’s arguments regards to Fig. 1, test instruments 13A, B, and corresponding excerpt from the application. The previous rejection under 35 USC 112(b) and interpretations under 112(f) are withdrawn in view of applicant’s arguments and amendments to the claims. 

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 24, the applicant amended the claims to recite:
“a second test instrument to perform one or more tests on a device under test (DUT) based on the waveform, the second test instrument comprising a connection to a transmission line to output a test signal based on the waveform to the DUT to test the DUT.”

The applicant argues, “The judging section, however, does not disclose or suggest a connection to a transmission line to output a test signal based on a waveform to the DUT to test the DUT, where the waveform is based on an output pulses of the type claimed from a different test instrument.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 First, the claims will be interpreted in view of a broadest reasonable interpretation as the language of the claim and disclosure is ambiguous and allows multiple interpretations such that it is difficult to clearly interpret the scope of the claims and protection being sought. For example, the language is ambiguous in regards to which component (e.g. “the second test instrument” or “a transmission line”) performs the function limitation “to output a test signal based on the waveform to the DUT” as recited in the claim. It is also ambiguous as to what is meant by “a test signal” in the limitation “a test signal based on the waveform to the DUT” and what component (e.g. the second test instrument or the DUT) is generating the test signal. The pending disclosure states:
[0042] In the example of FIG. 1, test instrument 13A is a digital test instrument, referred to as digital instrument 13A.  In the example of FIG. 1, test instrument 13B is an RF test instrument, referred to as RF instrument 13B.  Digital instrument 13A includes multiple digital pins to output test signals to the DUT and to receive test signals from the DUT.  Each digital pin may be a separate channel between the digital instrument and the DIB.  RF instrument 13B includes one or more coaxial connections to output test signals to the DUT and to receive test signals from the DUT.  Each coaxial connection may be separate channel between the digital instrument and the DIB.  In an example, a coaxial connection includes a transmission line having an electrically conducting outer material that surrounds an insulating material that, in turn, surrounds a central conductor.  The outer material acts as a return for the central conductor.  In some implementations, the test channels between the RF instrument and the DIB may be implemented using transmission media other than coaxial connections.  

[0043] ATE 10 also includes circuitry for converting pulses output on the digital pins into a waveform that is modulated with an RF carrier signal to produce a test signal.  The test signal may be output to the DUT from, for example, the RF instrument.  The circuitry may also be configured to convert a waveform to digital pulses for use by the digital instrument.  In some implementations, this circuitry (CKT) 22 may be located on DIB 16, as shown in dashed lines in FIG. 1.  In these implementations, communications between digital instrument 13A and RF instrument 13B pass through DIB 16.  In some implementations, this circuitry 22 may be located on RF instrument 13B, as shown in dashed lines in FIG. 1.  In these implementations, communications between digital instrument 13A and RF instrument 13B are direct as illustrated conceptually by arrow 23 and do not pass through the DIB.

The term “test signal” seems to be used generally as any signal used for testing as indicated from the underline excerpts above, rather than a specific signal from a specific component. This is evidence by the fact that all components digital instrument 13A, DUT, and RF instrument 13B are 
While the examiner disagrees with the applicant’s conclusory arguments, an additional reference is provided to address the limitations of the invention as best understood by the examiner in order to better advance prosecution. For the current rejection the examiner is providing the additional reference Watanabe et al. US 2012/0319794 which teaches in para. [0066] wherein a data and transmission unit is configured to modulate a carrier signal with pattern data to be supplied to the DUT 110 as the modulation signal, and outputting the resulting signal to the corresponding I/O port of the DUT 110. 
The examiner changed the rejection of claim 21 over Marzalek et al. US 2006/0158174 (Marzalek) in view of Deome et al. US 6,512,989 (Deome) to better address the amended subject matter.
Therefore, claims 1-40 are outlined in view of the rejection below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “circuitry comprising a digitizer to generate digital pulses based on the waveform” must be shown or the feature(s) canceled from the claim(s). Para. [0045] recites an ADC 34 to produce a digital signal based on the waveform, but the feature is not shown in Fig. 2 which shows a second demodulator circuit which is not numbered. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 14, 16, 18-19, 24-30, 32, 34, 37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2010/0052736 (Watanabe) in view of Wadell et al. US 2017/0146632 (Wadell) and Watanabe US 2012/0319794 (Watanabe-2012).

Regarding claim 1, Watanabe teaches Automatic test equipment (ATE) (test apparatus 200; see Fig. 1) comprising: 
a first test instrument that is configured to perform device testing, the first test instrument being configured to output pulses (signal generating apparatus 100 comprises timing generators 10 and calculating sections 50, 60 configured to output pulses from calculating circuits 54-N, 64-M and are used for testing DUT 300; see Figs. 1 and 2); 
circuitry comprising an adder to receive the pulses from the at least two digital pins and to combine the pulses to produce a signal and to generate a waveform based on the signal (output section 70 is equivalent to an adder and adds the waveforms of the signals output from calculating circuit 64 to output a resulting test signal, wherein the output section 70 receives signals from calculating sections 50, 60 via signal paths shown in Fig. 1, and wherein Wadell below teaches wherein connections are made via pins; see para. [0040]; see Fig. 1 and 2); and 
a second test instrument to perform one or more tests on a device under test (DUT) based on the waveform (judging section 120 performs testing of the DUT 300 based on the logical pattern of the output signal; see Fig. 1; see para. [0034]).
Watanabe fails to explicitly teach a first test instrument comprising digital pins, the first test instrument being configured to output signals on at least two of the digital pins, the second test instrument comprising a connection to a transmission line to output a test signal based on the waveform to the DUT to test the DUT.
Wadell teaches a first test instrument comprising digital pins, the first test instrument being configured to output signals on at least two of the digital pins, (automatic test equipment 10 comprises a device interface board 16 comprising connectors 20 which connect a test instrument 13A to a device interface board 16 via connectors 20 wherein the connectors may be implemented as pins; see Fig. 1; see paras. [0005], [0028], [0029]). 
Watanabe-2012 teaches wherein the second test instrument comprising a connection to a transmission line to output a test signal based on the waveform to the DUT to test the DUT (a test apparatus 100 comprises transmission/reception unit 10 has a function of digitally modulating a carrier signal with pattern data to be supplied to the DUT 110 as the modulation signal, and outputting the resulting signal to the corresponding I/O port of the DUT 110; and a function of receiving modulated data output from the DUT 110, and demodulating the modulated data thus received.  The data thus demodulated is compared with an expected value, thereby judging the quality of the DUT 110, wherein one of ordinary skill in the art would appreciate that the solid lines connecting the I/O ports 102 to the DUT 110 are equivalent to transmission lines; see para. [0066]; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a first test instrument comprising digital pins, the first test instrument being configured to output signals on at least two of the digital pins as taught in Wadell and wherein the second test instrument comprising a connection to a transmission line to output a test signal based on the waveform to the DUT to test the DUT as taught in Watanabe-2012 into Watanabe in order to gain the advantage of pins to output the digitized pulse signals of Watanabe using pins wherein pins are well-known connectors in the art for transmitting signals between devices, and wherein the second test instrument comprising a connection to a transmission line to output a test signal based on the waveform to the DUT to test the DUT allows the test instrument to digitally modulate a carrier signal with pattern data to be supplied to the DUT 110 as a modulation signal based on the pattern data for testing the DUT. 

Regarding claim 24, Watanabe teaches a method of producing a waveform (an output section 70 outputs a test signal based on test waveforms; see Figs. 1 and 2; see para. [0040]), comprising: 
outputting pulses on automatic test equipment (ATE), the first test instrument being configured to perform device testing and to generate pulses (signal generating apparatus 100 comprises calculating circuits 54 which output pulses on the test apparatus 200 for testing the DUT 300; see Figs. 1 and 2); 
combining the pulses to produce a signal  (output section 70 adds the waveforms of the signals output from calculating circuit 64 to output a resulting test signal; see para. [0040]; see Fig. 1 and 2); 
(a test signal is generated based on the combined output signals; see para. [0040]; see Figs. 1 and 2); and 
a second test instrument performing, based on the waveform, one or more tests on a device under test (DUT) being tested by the ATE (judging section 120 performs testing of the DUT 300 based on the logical pattern of the output signal; see Fig. 1; see para. [0034]).
Watanabe fails to explicitly teach outputting pulses on at least two digital pins of a first test instrument, and the second test instrument comprising a connection to a transmission line to output a test signal based on the waveform to the DUT to test the DUT.
Wadell teaches outputting pulses on at least two digital pins of a first test instrument (automatic test equipment 10 comprises a device interface board 16 comprising connectors 20 which connect a test instrument 13A to a device interface board 16 via connectors 20 wherein the connectors may be implemented as pins to output signals; see Fig. 1; see paras. [0005], [0028], [0029]). 
Watanabe-2012 teaches wherein the second test instrument comprising a connection to a transmission line to output a test signal based on the waveform to the DUT to test the DUT (a test apparatus 100 comprises transmission/reception unit 10 has a function of digitally modulating a carrier signal with pattern data to be supplied to the DUT 110 as the modulation signal, and outputting the resulting signal to the corresponding I/O port of the DUT 110; and a function of receiving modulated data output from the DUT 110, and demodulating the modulated data thus received.  The data thus demodulated is compared with an expected value, thereby judging the quality of the DUT 110, wherein one of ordinary skill in the art would appreciate that the solid lines connecting the I/O ports 102 to the DUT 110 are equivalent to transmission lines; see para. [0066]; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a first test instrument comprising digital pins, the first test instrument being configured to output signals on at least two of the digital pins of a first test 

Regarding claims 2 and 25, Watanabe further teaches wherein the first test instrument comprises a pattern generator to control the pulses (test instrument 200 includes a pattern generator 110 to control the pulses; see Figs. 1 and 2; see paras. [0031]-[[0040]).

Regarding claims 3 and 26, Watanabe further teaches wherein the first test instrument comprises a digital instrument that is programmable to produce the pulses and to vary parameters of the pulses on the at least two digital pins (a circuit device 400 includes a control section 160 to output a signal having a desired waveform in accordance to a program and method, wherein the instrument is a digital instrument based on the digitized equipment and signals shown in Figs. 1 and 2 and wherein it would be obvious to output the signals via connectors with pins as taught in claims 1 and 24 above; see paras. [0087]-[0090]; see Figs. 1, 2, and 13).

Regarding claims 4-8, 27-30, and 40, Watanabe further teaches wherein the first test instrument comprises a digital instrument that is programmable to control a timing, widths, polarities, locations and delays of the pulses on the at least two digital pins (the signals have different timings, widths, polarities, locations and delays to form a desired output signal based on the edge signals and wherein a circuit device 400 includes a control section 160 to output a signal having a desired waveform in accordance to a program and method, wherein the instrument is a digital instrument based on the digitized equipment and signals shown in Figs. 1 and 2 and wherein it would be obvious to output the signals via connectors with pins as taught in claims 1 and 24 above; see paras. [0087]-[0090]; see Figs. 1, 2, and 13).

Regarding claims 10 and 32, Watanabe teaches wherein the second test instrument is configured to perform the one or more tests by outputting the waveform to the DUT (the output signal is transmitted to the device under test wherein it would be an obvious matter of design choice for one of ordinary skill in the art to configure the judge section with the test signal output into a single “second test instrument” without providing any undue experimentation or providing any unexpected results communicating all test and received signals through an interface board as taught in Wadell above; see Figs. 1 and 2).

Regarding claim 14, Watanabe teaches wherein the at least two digital pins comprises two or more pairs of digital pins, the two or more pairs of digital pins comprising a first pair of digital pins and a second pair of digital pins; wherein first pulses on a first pair of digital pins have different amplitudes than second pulses on the second pair of digital pins; and wherein the adder is configured to add the first pulses and the second pulses (generating requires a pair of pins for each signal as taught in Wadell and the pulses have different amplitudes and are added together by output section 70; see Fig. 2; see para. [0040]).

Regarding claims 16 and 37, Watanabe further teaches wherein the waveform is broken into timeslots, each timeslot encoding multiple bits of data based on a polarity of the waveform within the (as best understood by the examiner, the output signal of Fig. 2 comprises multiple time slots as defined by the vertical dashed lines and the output signal could be defined by a encoding multiple bits of data based on the polarity of the waveform and the local values in a manner equivalent to that as claimed; see OUTPUT SIGNAL in Fig. 2).

Regarding claims 18 and 39, Watanabe teaches wherein the first test instrument is configured to introduce delay into the pulses on the at least two digital pins to simulate time-of-flight delays of the waveform through air (as best understood by the examiner, Watanabe teaches delays in the pulses which could reasonably be used to simulate time of flight air; see Fig. 2).

Regarding claim 19, Watanabe further teaches wherein the waveform is produced independent of a dedicated waveform generator (the output waveform is performed using calculating circuit 100 which is independent of a dedicated waveform generator; see Fig. 1).

Regarding claim 34, Watanabe fails to teach wherein the waveform is filtered using a bandpass filter, but it would be an obvious matter of design choice for one of ordinary skill in the art to filter a waveform using a bandpass filter as a bandpass filter is a conventional signal processing device which is routinely implemented in the art.

Claims 9, 11 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2010/0052736 (Watanabe) in view of Wadell et al. US 2017/0146632 (Wadell) and Watanabe US 2012/0319794 (Watanabe-2012), and in further view of Cho et al. US 4,626,775 (Cho).

Regarding claims 9, 11, and 31, Watanabe fails to teach further comprising: modulator circuitry to modulate a radio frequency (RF) carrier signal using the waveform to produce a test signal; wherein the second test instrument is configured to perform the one or more tests by outputting the test signal to the DUT; wherein the first test instrument is a digital test instrument; and wherein the second test instrument is a radio frequency (RF) test instrument.
Cho teaches further comprising: modulator circuitry to modulate a radio frequency (RF) carrier signal using the waveform to produce a test signal (mixer 120 modulates a pulsed signal with an RF signal to produce a test signal; see Fig. 1; see col. 3, line 51-col. 4, line 3); wherein the second test instrument is configured to perform the one or more tests by outputting the test signal to the DUT (interface 102 and automatic probing mechanism 100 provide an interface for performing test on a wafer 102 under test; see Fig. 1; see col. 2, lines 48-61); wherein the first test instrument is a digital test instrument; and wherein the second test instrument is a radio frequency (RF) test instrument (the pulse generator 110 outputs digital pulse signals and the RF signals are generated by an RF generator 114; see Fig. 1 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of circuitry to modulate a radio frequency (RF) carrier signal using the waveform to produce a test signal; wherein the second test instrument is configured to perform the one or more tests by outputting the test signal to the DUT; and wherein the first test instrument is a digital test instrument; and wherein the second test instrument is a radio frequency (RF) test instrument as taught in Cho into Watanabe in order to gain the advantage of generating pulsed RF test signals for generating pulsed RF signals which can be conveniently identified in the output of the device under test.

Regarding claim 33, Watanabe teaches wherein the ATE comprises: the first test instrument comprises a digital test instrument comprising the at least two digital pins (wherein the instrument is a digital instrument based on the digitized equipment and signals shown in Figs. 1 and 2 and wherein it would be obvious to output the signals via connectors with pins as taught in claims 1 and 24 above; see paras. [0087]-[0090]; see Figs. 1, 2, and 13). Watanabe fails to teach a radio frequency (RF) test instrument for performing the one or more tests on the DUT; and circuitry modulating a radio frequency (RF) carrier signal using the waveform to produce a test signal for output to the DUT by the RF test instrument to perform the one or more tests.
Cho teaches the second test instrument comprises a radio frequency (RF) test instrument for performing the one or more tests on the DUT; and modulator circuitry modulating a radio frequency (RF) carrier signal using the waveform to produce a test signal for output to the DUT by the RF test instrument to perform the one or more tests (mixer 120 modulates a pulsed signal with an RF signal to produce a test signal and includes an RF generator 114; see Fig. 1; see col. 3, line 51-col. 4, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a radio frequency (RF) test instrument for performing the one or more tests on the DUT; and circuitry modulating a radio frequency (RF) carrier signal using the waveform to produce a test signal for output to the DUT by the RF test instrument to perform the one or more tests as taught in Cho into Watanabe in order to gain the advantage of generating pulsed RF test signals for generating pulsed RF signals which can be conveniently identified in the output of the device under test.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2010/0052736 (Watanabe) in view of Wadell et al. US 2017/0146632 (Wadell) and Watanabe US 2012/0319794 (Watanabe-2012), and in further view of Roth US2018/0372794.

Regarding claim 12, Watanabe fails to teach wherein the circuitry comprises a bandpass filter.
Roth teaches wherein the circuitry comprises a bandpass filter (circuitry comprises a bandpass filter; see para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the circuitry comprises a bandpass filter as taught in Roth into Watanabe in order to gain the advantage of reducing noise by eliminating high and low frequency noise from the signal of interest.

Claims 13 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2010/0052736 (Watanabe) in view of Wadell et al. US 2017/0146632 (Wadell) and Watanabe US 2012/0319794 (Watanabe-2012), and in further view of Watanabe et al. US 2010/0049453 (Watanabe-453).

Regarding claims 13 and 35, Watanabe teaches wherein the at least two digital pins comprises two or more pairs of digital pins, the two or more pairs of digital pins comprising a first pair of digital pins and a second pair of digital pins (a plurality of timing generators, 12-1 generate a plurality of pulsed signal wherein each pulsed signal would require a pair of connections in the form of pins as taught in Wadell in claim 1; see Fig. 1); and wherein the adder is configured to add the first pulses and the second pulses (an output section 70 adds components from the first and second signal output; see para. [0040]; see Figs. 1 and 2).
Watanabe fails to teach wherein first pulses on a first pair of digital pins are wider than second pulses on the second pair of digital pins.
(signals 707s, 704s, and 705s are formed with different widths and wherein each output signal requires a pair of pins; see Figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein first pulses on a first pair of digital pins are wider than second pulses on the second pair of digital pins as taught in Watanabe-453 into Watanabe in order to gain the advantage of adjusting the output waveform to correct the waveform to have different widths to emphasize the rising and falling edges of the pulses.

Claims 15 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2010/0052736 (Watanabe) in view of Wadell et al. US 2017/0146632 (Wadell) and Watanabe US 2012/0319794 (Watanabe-2012), and in further view of Weyh et al. US 2010/0164527 (Weyh).

Regarding claims 15 and 36, Watanabe teaches wherein the signal is an intermediate signal and wherein adding the first pulses and the second pulses produces the intermediate signal having multiple steps (an output signal is formed having steps which could reasonably be interpreted as an intermediate signal; see Fig. 2).
Watanabe fails to teach generating the waveform comprises filtering the intermediate signal to produce the waveform.
Weyh teaches generating the waveform comprises filtering the intermediate signal to produce the waveform (an analog channel may receive a digital input signal and generate an analog waveform therefrom, such that the conversion of the digital to analog waveform would be equivalent to filtering an intermediate signal; see para. [0002] and [0015]).
.

Claims 17 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2010/0052736 (Watanabe) in view of Wadell et al. US 2017/0146632 (Wadell) and Watanabe US 2012/0319794 (Watanabe-2012), and in further view of Duan et al. US 2018/0062883 (Duan).

Regarding claims 17 and 38, Watanabe fails to teach wherein the waveform encodes two bits per timeslot, a first of the two bits being based on the polarity and a second of the two bits being based on whether the local minimum or the local maximum is nearer to the beginning or to the end of the timeslot.
Duan teaches wherein the waveform encodes two bits per timeslot, a first of the two bits being based on the polarity and a second of the two bits being based on whether the local minimum or the local maximum is nearer to the beginning or to the end of the timeslot (the position of the local maximum or local minimum would correspond to the phase of the signal and Duan teaches wherein an encoding scheme encodes a polarity and phase using two bit values; see para. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the waveform encodes two bits per timeslot, a first of the two bits being based on the polarity and a second of the two bits being based on whether the local minimum or the local maximum is nearer to the beginning or to the end of the timeslot as taught in Duan into Watanabe in order to gain the advantage of outputting information of the phase and polarity of a signal based on a 2 bit digital as a means for signal encoding a waveform.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2010/0052736 (Watanabe) in view of Wadell et al. US 2017/0146632 (Wadell) and Watanabe US 2012/0319794 (Watanabe-2012), and in further view of Watanabe et al. US 2011/0057665 (Watanabe-665).

Regarding claim 20, Watanabe fails to teach wherein at least one of the digital pins is controllable to drive three levels, the three levels including logic high, logic low, and high impedance.
Watanabe-665 teaches wherein at least one of the digital pins is controllable to drive three levels, the three levels including logic high, logic low, and high impedance (the digital pins included in conventional test apparatuses are provided included a binary signal and a high-impedance state; see para. [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein at least one of the digital pins is controllable to drive three levels, the three levels including logic high, logic low, and high impedance as taught in Watanabe-665 into Watanabe in order to gain the advantage of performing test using conventional test apparatuses for tests wherein a high-impedance state is desired.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzalek et al. US 2006/0158174 (Marzalek) in view of Deome et al. US 6,512,989 (Deome).

Regarding claims 21 and 22, Marzalek teaches automatic test equipment (ATE) (test apparatus of Fig. 1) comprising: 
(receiver 104 receives a waveform from DUT 110 based on test signals provided to the DUT over test cables 108 based on test signals sent to the DUT over test cables 106 for testing the DUT; see Figs. 1 and 8; see paras. [0025]-[0032]); 
circuitry comprising a digitizer to generate digital pulses based on the waveform (portion 700 receives a signal and generates a pulsed signal based on the input signal using an ADC; see para. [0060][ see Fig. 7); 
and wherein the first test instrument is a radio frequency (RF) test instrument (receiver 104 includes a first test port 107 which provides a pulse-modulated RF input signal to the input 111 of the DUT; see para. [0025]).
a second test instrument that is configured to perform device testing, and to process the digital pulses to test the DUT; and wherein the second test instrument is a digital test instrument (the digital signal is output to a digital signal processor 719; see paras. [0031], [0061]; see Fig. 7B).
Marzalek fails to teach the second test instrument being configured to receive the digital pulses over at least two digital pins and to process the digital pulses to test the DUT.
Deome teaches a second test instrument to receive the digital pulses over at least two digital pins and to process the digital pulses to test the DUT (the analog input is converted to digital data using an A/D 1150 which receives a signal from a DUT and the digital data is sent over multiple signal lines, which one of ordinary skill in the art would appreciate the multiple digital signal lines would require connection using a digital pin or equivalent electronic circuitry; see Fig. 11; see col. 10, line 50-col. 11, line 42).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzalek et al. US 2006/0158174 (Marzalek) in view of Deome et al. US 6,512,989 (Deome) and in further view of Duan et al. US 2018/0062883 (Duan).

Regarding claim 23, Marzalek teaches wherein the waveform comprises multiple timeslots, each timeslot containing a part of the signal comprised of a local minimum or a local maximum (the waveforms can be reasonably be interpreted of comprising multiple time slots comprised of local minimum or maximum; see Figs. 2-6). Marzalek fails to explicitly teach wherein generating the digital pulses comprises identifying the local minimum or the local maximum breaking the local minimum or the local maximum into one or more digital pulses for output over the at least two digital pins.
Duan teaches wherein generating the digital pulses comprises identifying the local minimum or the local maximum breaking the local minimum or the local maximum into one or more digital pulses for output over the at least two digital pins (the position of the local maximum or local minimum would correspond to the phase of the signal and Duan teaches wherein an encoding scheme encodes a polarity and phase using two bit values; see para. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein generating the digital pulses comprises identifying .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868